Exhibit Surge Globalreportsacquiring Green Valley Prospect totaling approximately 2,500 acres in northern Nevada to drill for oil SOLANA BEACH Calif., August 21, 2008 (PRIME NEWSWIRE) Surge Global Energy, Inc. (OTC BB: SRGG.OB - News): Surge Global Energy, Inc. announces that it has acquired, at a cost of approximately $500,000, two leases totaling approximately 2,500 acres in northern Nevada to drill for oil from Tetuan Resources, Corp. Surge has agreed to drill an initial test well on the Green Valley prospect prior to August 1, 2009 to a maximum depth of approximately 4,500 feet.Surge owns a 100% working interest in the initial well until payout, at which point Tetuan will back into a 15% working interest. Surge will own an 85% working interest in subsequent wells.
